UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

No. 14-cr-775 (RJS)
ORDER

. “¥°
JONATHAN READ,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

Due to a scheduling conflict, IT IS HEREBY ORDERED THAT the conference currently
scheduled to be held on Tuesday, January 28, 2020 at 10:00 a.m. is adjourned to 3:00 p.m. on the
same day. The proceeding shall be held in Courtroom 11B of the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, New York, New York, 10007.

SO ORDERED.

Dated: January 21, 2020
New York, New York

 

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
